Mr. Justice Figueras
delivered the opinion of the court.
The defendant, Vicente Viña Martínez, was found guilty of libel upon a sworn complaint filed by Julio 0. Abril and Luis A. Torregrosa, and was sentenced by the Municipal Court of Aguadilla. '
From this judgment an appeal was taken to the district court, where another trial was held, and the defendant was sentenced to pay a fine of $100, and in default thereof, to serve one hundred days in the district jail, and to pay the costs of the proceedings. From this judgment another appeal was taken to this Supreme Court.
If does not appear that any bill of exceptions or statement of facts was presented.
But the accused maintained his innocence at the trial, although he confessed that he was the author of the article which was. the basis of the charge, and which appeared in the newspaper Pro Patria, published in Aguadilla; which article, examined as a whole, contains severe phrases tending to impeach the honesty, integrity and reputation of the complainants ; and although it is alleged in the brief filed in this Supreme Court by counsel for the appellant, which contains also the libelous article, that the complainants continue to *24enjoy tlie same good reputation which they enjoyed before the publication of said article, and that it is also alleged that all the politicians in the country have had similar phrases directed against them in the newspapers, with few actions for libel, such allegations cannot in any way change the nature of the act considered as the crime of libel, a complaint having been filed in this case against the author thereof, who was duly tried.
Under the circumstances, the judgment appealed from should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

■ Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred.